Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendments dated 1/5/22 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 16, and 20 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of performing
 […]
generating:
a mind state alignment measure indicating on a real time or near-real time basis the subject’s current mind state,
a body state alignment measure indicating on a real time or near-real time basis the subject’s body state, and
a mind-body synergy measure correlated with a voluntary muscle contraction measure that meets or exceeds a threshold muscle contraction condition, and which is temporally associated with each of the mind statement alignment measure satisfying a mind state alignment condition and each of the body state alignment measure satisfying a body state alignment condition; and 
[…] during the treatment session […] adaptively transition presenting to the subject…measures:
a set of functional development activity sequence for the subject to perform…activity performance,
mind state training exercises…target mind state, and
body state training exercises…target body state.
In regard to the dependent claims, 
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., sensing devices that attach to the subject, display devices, a visual interface, and/or processing resources these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., sensing devices, display devices, a visual interface, and/or processing resources these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2A in Applicant’s specification.

Response to Arguments
	Applicant argues on pages 16-17 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    550
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    91
    689
    media_image2.png
    Greyscale

Applicant’s arguments are unpersuasive.  The claims at issue in Endo were held by the CAFC to be “indistinguishable” from those of Vanda.  See Endo, slip. op., page 11.  And in Vanda, the CAFC held that those claims were patent eligible because “the claims here are directed to a specific method of treatment for specific patients using a specific
Id., slip. op., page 32.  Appellant’s claims, however, are distinguishable from those of Vanda because Applicant does not claim “a specific method of treatment for specific patients using a specific
compound at specific doses to achieve a specific outcome.”  Applicant claims no specificity in regard to the patient but instead claims that they are “functionally impaired’ which could encompass an entire universe of symptoms.  Nothing analogous to a specific compound is claimed by the Applicant but instead Applicant claims providing un-defined “functional development activity sequences”, “mind state training exercise” and “body state training exercises”.  Likewise, Applicant does not claim any specific dosage in terms of Applicant does not claim that these exercises/sequences must be provided at any particular frequency and/or timing.  Finally, Applicant does not claim that any specific outcome must occur as a result of these exercise/sequences being provided.  
To the contrary, Applicant’s claims are instead analogous to that of, e.g., Electric Power Group in terms of Applicant claims collecting data (e.g., sensor data), analyzing that data (e.g., generating the claimed “”mind state alignment measure”), and then providing outputs based on that analysis (e.g., providing the claimed exercises/sequences).  Applicant’s claims invention is, thereby, directed to an abstract mental process.  Applicant’s claims can also be characterized as being directed to a computerized method of training human subjects and such subject matter has been held by the CAFC to be patent ineligible as a method of organizing human activity in, e.g., In re Noble Systems Corporation (non-precedential).



    PNG
    media_image3.png
    502
    687
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because the CAFC did not hold in Trading Technologies that claims directed to a “visual interface to display the functional skill development activities to be performed by the subject”, or the like, were necessarily patent eligible.  The invention at issue in Trading Technologies concerned an improvement online securities trading, which necessarily involves computers.  On the contrary, and as outlined just supra, Applicant’s claimed invention claims an abstract idea that can be performed as a mental process and/or as a method of organizing human activity not necessarily requiring a computer and is thereby distinguishable from that of Trading Technologies.



    PNG
    media_image4.png
    367
    688
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because Applicant cites no legal authority in support of its argument and thereby there is no way to respond to it.
	Applicant’s arguments on the top of page 18 are addressed by the responses made supra.
Applicant further argues in this regard on pages 18-19 of its Remarks:

    PNG
    media_image5.png
    497
    691
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    386
    693
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive.  The fact that Appellant’s claimed abstract idea can be performed faster and thereby, arguably, more effectively by embodying that abstract idea in generic computer software and executing that software on a generic does not render patent eligible subject matter.  See, e.g., the CAFC’s decision in In re Bancorp Services, LLC v Sun Life Assurance, slip. op. at page 21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715